DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/21 has been entered.
 
Response to Amendment
	Applicant’s amendment of 9/14/21 does not render the application allowable.
Remarks
	Applicant has amended claims 6 and 10.  Claims 6, 7, and 10 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect changes by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (WO 2004100273, Machine Translation provided and citations to the machine translation are provided herewith) in view of Shan (US 20100029039, cited in IDS).
As to claim 6 and 10 (where method steps not expressly noted, are necessarily present given that the product necessitates the placement or formation of the specified layers), Izumi is directed to a solar cell (Figure 1) comprising a gallium-doped single-crystal silicon substrate (66 with emitter 65; pp9, para 6) having a pn junction formed therein, wherein: the single crystal silicon substrate is provided with a silicon thermal film (silicon thermal nitride; pp 4 para 5) on a first main surface (bottom as configured in Figure 1) of the substrate (66 with 65) and a second main surface of the substrate (pp 5, para 4-5 teaches insulating flim to improve stability of passivation specifically SiN, SiO, and SiON); the silicon thermal film is in direct physical contact with the first main surface (see configuration in Figure 1); the first main surface having a p-type region (66 is p-type doped; pp9, para 6).
Izumi fails to teach a specific example in which the silicon thermal film is a silicon oxide thermal film and fails to teach the single crystal silicon substrate being further doped with boron wherein the gallium concentration at the first surface is smaller than an interior of the substrate.
Shan is directed to a silicon solar cell having a single crystalline silicon substrate and teaches that the co-doping of a single crystalline silicon substrate (CZ-grown, as in Izumi) provides a longer lifetime of minority carriers (paragraph 0027) and therefore it would have been obvious to a skilled artisan at the time the invention was filed to modify the substrate of Izumi to be co-doped with B as well as Ga to improve the minority carrier lifetime of the substrate.  Shan further teaches that it is well-known in the art that Ga dopants have poor distribution (discussed at 0007 with thermal oxide effects at 0008), thus a skilled artisan reading the references as a whole would readily appreciate the Ga dopant concentration to be smaller at the main surface than the interior of the substrate.
14-1x1016 atoms/cm3 or less.
However, Shan does teach that the B concentration serves to steady the uniformity of the Ga doping in the silicon substrate.  The reference further teaches a Ga concentration of 1x1017-2x1019 atoms/cm3 (paragraph 0021) and teaches a desired B-dopant concentration at a ratio less than 1 atomic percent relative to the Ga concentration (1x1015-2x1017) which overlaps with the instantly claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Further, a skilled artisan would have found it obvious to modify the concentration of the B dopant to achieve the desired Ga doping in the silicon substrate, without undue experimentation and with a reasonable expectation of success (see MPEP 2144.05).
Regarding claim 7, the prior art teaches the silicon substrate with the first main surface being p-type entirely (Izumi teaches 66 being a p-type doped silicon substrate; pp 9, para 6).
Response to Arguments
Applicant's arguments filed 8/17/21 (entered by RCE 9/14/21 have been fully considered but they are not persuasive.
Applicant argues that the instant solar cell has a silicon substrate with silicon thermal oxide film (page 5).
The Examiner notes that the updated rejection above shows silicon thermal oxide film on both surface of the substrate.
Applicant argues that the instant specification and claims specify a desired boron concentration (page 6) that has “critical significance”.
The Examiner notes that the boron concentration is met by the prior art teaching.  The prior art teaches a Ga concentration of 1x1017-2x1019 atoms/cm3 (paragraph 0021) and teaches a desired B-dopant concentration at a ratio less than 1 atomic percent relative to the Ga concentration (1x1015-17) which overlaps with the instantly claimed range.  Mere allegations of “critical significance” are not sufficient to overcome the prior art teaching.
Applicant argues that Izumi fails to teach forming thermal oxide on first and second main surfaces of the substrate, fails to teach silicon substrate doped with gallium and boron, the boron concentration, and the gallium concentration requirement (page 6).
The Examiner respectfully disagrees and directs Applicant above for a full discussion of all references provided in the 103 rejection.  The Izumi reference is not relied upon as a 102 teaching and a piecemeal analysis of the reference is not sufficient to overcome the rejection.
Applicant argues that “Izumi neither teaches nor fairly suggests forming a thermal silicon oxide on both sides of the substrate…and would have let one skilled in the art away from forming…on ‘both sides’” (page 7).
The Examiner respectfully disagrees and directs Applicant above for a full discussion of Izumi and also to pages 4 and 5 of the Izumi translation which clearly indicates thermal formation on both sides of the substrate.
Applicant argues that “the amount of Ga or B in Shan is the concentration in the melt source which does not read on the concentration of the silicon substrate as required by the instant claims (page 8).  
The Examiner respectfully disagrees.  The concentration in the substrate is necessitated by the concentration in the melt source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726